Citation Nr: 0905872	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from June 1962 to March 1965.  
He died in May 1982.  The appellant in this case is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.

Initially, the Board notes that in her May 2006 Appeal to the 
Board of Veterans' Appeals (VA Form 9), the appellant 
requested a Board hearing at the RO.  In June 2006, the 
appellant submitted notice to the RO that she no longer 
wanted a hearing.  Therefore, the request for a Board hearing 
at the RO is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d) (2008).

The Board notes that the claims file reflects an extensive 
adjudicative history for survivor benefits filed by multiple 
individuals.

In July 1982, the appellant filed for Dependency Indemnity 
Compensation (DIC) benefits based on entitlement to service 
connection for the cause of the veteran's death.  The records 
indicate that the veteran and appellant were married in April 
1970.  The appellant's claim was denied by way of a September 
1982 rating decision.  The appellant did not perfect an 
appeal of this decision.

In October 1982, J.W. filed a DIC claim, asserting that she 
was the veteran's surviving spouse.  The records indicate the 
veteran and J.W. married in December 1973.  

In an administrative decision dated in August 1983, J.W.'s 
claim was denied.  The RO stated that the marriage between 
J.W. and the veteran was invalid because the veteran's 
marriage to the appellant was never terminated.  The RO went 
on to say, however, that the appellant was not entitled to 
DIC benefits because her marriage to the veteran was broken 
by "noncontinous cohabitation, of which the [appellant] was 
not without fault."  J.W. filed a notice of disagreement in 
December 1983.

In a December 1983 administrative decision, J.W. was 
recognized as the veteran's surviving spouse and was granted 
DIC benefits.  

In June 1985, the appellant perfected an appeal of the 
December 1983 administrative decision, as to the denial of 
her status as the veteran's recognized surviving spouse, 
entitled to DIC benefits.

By way of a February 1986 Board decision, the case was 
remanded for further development.  Following the completion 
of the remanded tasks, the RO continued the denial of the 
appellant's claim in a July 1986 Supplemental Statement of 
the Case.

In a March 1987 decision, the Board determined that although 
the appellant was the veteran's legal spouse at the time of 
his death, she did not meet the requirement of continuous 
cohabitation to warrant entitlement to survivor benefits 
under VA regulations.

In April 1995, the appellant filed a claim to reopen the 
previously denied claim for DIC benefits.  

In a September 1995 administrative decision, the appellant 
was recognized as the veteran's surviving spouse, in 
accordance with the Court's decision in Gregory v. Brown, 5 
Vet. App. 108 (1993), as there was no evidence that the 
marriage between the appellant and the veteran was ever 
dissolved.  Subsequently, J.W. perfected an appeal of this 
issue by way of an Appeal to the Board of Veterans Appeals 
(VA Form 9) received by the RO in March 1996.  

In a February 2005 decision, the Board determined that the 
appellant's marriage to the veteran existed until his death.  
Thus, J.W. was not entitled to recognition as the veteran's 
surviving spouse for purposes of VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

A review of the claims file reveals that evidence that was 
once of record is currently not associated with the claims 
file.  For example, a rating decision dated in September 1982 
made reference to a June 1976 rating decision, which denied 
the veteran's claim for service connection for pancreatitis 
and diabetes mellitus.  The June 1976 rating decision and the 
accompanying evidentiary documents, however, are currently 
not associated with the claims file.

Similarly, the March 1987 Board decision, described above, 
makes reference to evidence that is current not associated 
with the claims file.  Specifically, the decision noted that 
the veteran was treated at least 30 times, collectively, at 
VA Medical Centers located in Alexandria, Virginia, New 
Orleans Louisiana, and Biloxi, Mississippi, as evidenced by 
his VA medical treatment records dated from 1967 to 1980.  
These records are currently not included in the evidence of 
record.  In addition, the Board decision provided a history 
of the various claims for benefits and adjudicative decisions 
associated with the veteran's file at that time, to include:  
an April 1971 claim for pension benefits, which was denied by 
the originating agency; a June 1972 claim to reopen the 
previously denied claim for pension benefits; an August 1972 
application for education benefits; a claim for compensation 
received in June 1975; an application to reopen the pension 
claim in August 1979; an October 1979 pension claim; 
documents indicating that his pension claim was reopened from 
September to December of 1979; and an award of disability 
pension benefits dated in June 1980.  

Notwithstanding the veteran's service personnel and treatment 
records, the Board notes that the oldest complete record 
included in the claims file appears to be a March 1981 rating 
decision denying the veteran's claim for a special monthly 
pension.  However, the claims file does not contain any other 
adjudicative or evidentiary documents associated with this 
decision 

Based on the foregoing, it appears that several documents in 
the veteran's claims file may have been misplaced.  The 
reason for these missing records is unclear.  Moreover, it 
does not appear that the RO directly addressed the missing 
records in its August 2005 rating decision, which determined 
that new and material evidence had not been received to 
warrant reopening the appellant's previously denied claim.
The VCAA imposes obligations on VA with respect to its duty 
to assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Here, the duty to assist requires that the Agency of 
Original Jurisdiction (AOJ) attempt to locate or reconstruct 
the portions of the veteran's claims file that has been 
misplaced.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make all reasonable 
efforts to locate or reproduce any 
documents associated with the veteran's 
claims file prior to the March 1981 rating 
decision, to include all evidentiary and 
adjudicative documents associated with 
this decision.  

In reconstructing the veteran's claims 
file, the AOJ should specifically attempt 
to locate or reproduce copies of the 
veteran's VA medical treatment records, 
dated from 1967 to 1980, documenting 
treatment at VA Medical Centers in 
Alexandria, Virginia, New Orleans, 
Louisiana, and Biloxi, Mississippi.  

Additionally, the AOJ should 
attempt to locate the 
veteran's April 1971 claim for 
pension benefits; June 1972 
claim to reopen the previously 
denied claim for pension 
benefits; August 1972 
application for education 
benefits; June 1975 claim for 
compensation; the August 1979 
application to reopen the 
pension claim; his October 
1979 pension claim; documents 
indicating that his pension 
claim was reopened from 
September to December of 1979; 
and an award of disability 
pension benefits dated in June 
1980, along with any 
evidentiary and adjudicative 
documents associated with 
these claims.  

If said records are not available, the AOJ 
should document for the record the search 
undertaken and the unavailability of the 
records.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the issue of whether new and material 
evidence has been submitted to warrant 
reopening the previously denied claim for 
service connection for cause of the 
veteran's death.  If the benefit sought on 
appeal remains denied, provide the 
appellant and her representative with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




